Citation Nr: 1602160	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-15 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a respiratory condition, to include as due to an undiagnosed illness.
 
3. Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia prior to February 11, 2014, and one in excess of 40 percent since.
 
4. Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS) prior to August 21, 2013, and one in excess of 30 percent since. 
 
5. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to May 1989 and from July 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, June 2009, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing in August 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.

This case has been remanded twice previously, the most recent of which occurred in October 2014.  It has now returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the October 2014 remand, the Veteran's rating for IBS was increased to 30 percent disabling in a June 2015 rating decision.  Likewise, her rating for fibromyalgia was increased to 40 percent disabling in a September 2015 rating decision.  These ratings represent the highest available for each respective condition under the diagnostic code.  However, as it is possible that she can receive higher ratings during the earlier part of the appellate period, or extra-schedular ratings, the appeals were not abrogated.  Additionally, she was given VA examinations concerning her fibromyalgia and IBS conditions.  

In October 2015, the Veteran's representative submitted a statement indicating that the Veteran had a desire for another hearing (via video conference) before the Board.  There is also a December 2015 Report of General Information in which the Veteran requested hearings pertaining to what the Board assumes is three separate Notices of Disagreement (NODs) she submitted concerning all of the issues remaining on appeal.  

Thus, it appears that the Veteran wishes to undergo another Board hearing for these issues.  Given the new development that has taken place, as well as the higher ratings assigned for her IBS and fibromyalgia conditions, the Board concludes that she should be given the opportunity to provide further testimony.  As the RO schedules Board video conference hearings, this matter must be remanded so that the requested hearing can be scheduled.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing.  The RO should notify the Veteran and her representative of the date and time of the hearing. See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

